Citation Nr: 0013000	
Decision Date: 05/17/00    Archive Date: 05/24/00

DOCKET NO.  98-19 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Entitlement to Department of Veterans Affairs (VA) benefits.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and S.A.

ATTORNEY FOR THE BOARD

G. A. Wasik, Associate Counsel


INTRODUCTION

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a September 1997 hearing officer's decision of 
the Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes the appellant submitted additional evidence 
in support of her claim in October 1999 which was subsequent 
to the issue on appeal being certified to the Board for 
disposition.  Such evidence consists of duplicates of 
evidence previously of record as well as a stock certificate 
from the Philippine Veterans Bank and a statement from the 
appellant.  Under 38 C.F.R. § 20.1304(c) (1999), any 
pertinent evidence submitted by the appellant directly to the 
Board within 90 days following notification to her of 
certification of the appeal and transfer of records to the 
Board must be referred to the RO for review and preparation 
of a supplemental statement of the case unless this 
procedural right is waived by the appellant.  The Board has 
determined after a review of the evidence submitted that a 
remand of the issue on appeal is not required to comply with 
38 C.F.R. § 20.1304(c) as the evidence submitted is 
duplicative of evidence previously of record or is not 
relevant.  


FINDING OF FACT

The U.S. Army Reserve Personnel Center has certified that the 
appellant's husband had no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerillas, in the service of the United States Armed Forces.



CONCLUSION OF LAW

The requirements of basic eligibility for VA benefits based 
on qualifying service by the appellant's deceased husband 
have not been met.  38 U.S.C.A. §§ 101(2), 107 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.1(d), 3.8, 3.9(a), 3.203 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Associated with the claims file are numerous documents which 
have been submitted by the appellant and prior claimants who 
have alleged entitlement to VA benefits based on the service 
of the appellant's deceased husband.  Affidavits attest to 
the fact the appellant's husband was last seen in a Japanese 
prisoner of war camp and was executed by the Japanese.  
Documents prepared by the Armed Forces of the Philippines 
note that the appellant's husband was a 1st Lieutenant with 
the 71st Infantry of the Army of the Philippines in the 
service of the United States Armed Forces.  The documents do 
not vary in the spelling of the appellant's husband's name or 
the unit he was assigned to.  

Form 3101 received in February 1949 includes a notation that 
the appellant's husband had no recognized guerilla service.  
This form indicates that the appellant's husband had service 
with the Armed Forces of the United States as an officer with 
the 71st Infantry.  He was listed as beleaguered from 
December 8, 1941 to April 9, 1942, a prisoner of war (POW) 
from April 10, 1942 to "March 16, 1942," and missing 
from"March 17, 1942" to October 23, 1944.  The document was 
prepared by the (US) Adjutant General's Office.

The record reflects that for a period of time the parents of 
the appellant's husband received VA benefits based on his 
service.  

Pursuant to a request for clarification from the RO, VA Form 
3101, dated in February 1951, was prepared by the (US) 
Adjutant General's Office.  It indicates that the appellant's 
husband had no recognized guerrilla service nor was he a 
member of the Commonwealth Army in the service of the Armed 
Forces of the United States.  The transmittal letter for this 
VA Form 3101 includes the notation the February 1951 
determination supercedes all prior determinations of service.  

Subsequent VA Form 3101's received in August 1979 and June 
1994 confirmed the February 1951 determination.  The August 
1979 document was prepared by the US Army Adjutant General's 
Office, and states that evidence submitted was insufficient 
to warrant a change in the May 1951 determination.  The June 
1994 document was prepared by the United States Army Reserve 
Personnel Center (ARPCEN) and also states that evidence 
submitted was insufficient to change the certification of 
February 1951.  The July 1997 document includes the notation 
that the positive certification dated in February 1949 was 
revoked in February 1951.  

In a letter of December 1996 to the appellant, the RO 
explained the process of verifying service and advised that 
to reopen her claim new and material evidence had to be 
submitted and that such had not been submitted.  

In March 1997 the appellant had an informal hearing at the 
RO.  Thereafter, by a May 1997 letter to ARPERCEN, the RO 
provided identifying information regarding the appellant's 
husband and asked that a review be made of available service 
records to confirm whether he performed military service with 
the Philippine Army.  In July 1997 ARPCEN replied that 
records on file at that center revealed that the positive 
certification of February 1949 had been revoked in February 
1951 and that the subject of the inquiry had no service as a 
member of the Philippine Army or as a recognized guerilla.  

The transcript of a June 1999 local RO hearing reflects the 
appellant's testimony that she married her husband in 
November of 1940 and that he entered military service 
sometime in 1940.  She reported that she thought he had been 
discharged in 1941 and that she last saw him in 1944 when her 
daughter was born. .  The appellant's daughter testified that 
her grandparents received VA benefits as a result of her 
father's service.  

Criteria and Analysis

The law authorizes payment of death compensation or death 
pension benefits to a surviving spouse of a "veteran." 
38 U.S.C.A. §§ 1121, 1541 (West 1991).

The term "veteran" means a person who served in the active 
military, naval or air service and who was discharged or 
released under conditions other than dishonorable.  38 C.F.R. 
§ 3.1(d).  

Service in the Regular Philippine Scouts is included for 
pension, compensation, dependency and indemnity compensation 
and burial benefits.  38 C.F.R. § 3.8(a).  

Service as a Philippine Scout in the Regular Army inducted 
between October 6, 1945, and June 30, 1947, inclusive, and in 
the Commonwealth Army of the Philippines from and after the 
dates and hours when called into service of the Armed Forces 
of the United States by orders issued from time to time by 
the General Officer, U.S. Army, pursuant to the Military 
Order of the President of the United States dated July 26, 
1941, is included for compensation benefits, but not for 
pension or burial benefits.  

Service department certified recognized guerrilla service and 
unrecognized guerrilla service under a recognized 
commissioned officer, only if the person was a former member 
of the United States Armed Forces (including the Philippine 
Scouts), or the Commonwealth Army, prior to July 1, 1946, is 
included for compensation benefits, but not for pension or 
burial benefits.  38 C.F.R. § 3.8(c) and (d).

For the purpose of establishing entitlement to VA benefits, 
the VA may accept evidence of service submitted by a 
claimant, such as a DD Form 214, Certificate of Release or 
Discharge from Active Duty, or original Certificate of 
Discharge, without verification from the appropriate United 
States service department under the following conditions: (1) 
the evidence is a document issued by the United States 
service department; (2) the document contains needed 
information as to length, time and character of service; and, 
(3) in the opinion of the VA the document is genuine and the 
information contained in it is accurate.  38 C.F.R. § 
3.203(a) (1999).

The United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court")" has held that the, "VA is 
prohibited from finding, on any basis other than a service 
department document, which VA believes to be authentic and 
accurate, or service department verification, that a 
particular individual served in the U.S. Armed Forces."  Duro 
v. Derwinski, 2 Vet. App. 530, 532 (1992).  The evidence 
submitted in support of the appellant's claim was prepared by 
the Philippine Government and lay persons.  VA laws and 
regulations do not provide for acceptance of documents 
prepared by a foreign government as proof of service and the 
appellant has not submitted any documentation sufficient to 
validate her husband's claimed service.  The service 
department conclusion was that the appellant's husband had no 
verified service.  "Service department findings are binding 
on the VA for purposes of establishing service in the U.S. 
Armed Forces."  Id.; see also Dacoron v. Brown, 4 Vet. App. 
115, 120 (1993).  Thus, on the basis of the evidence of 
record, there is no demonstration of qualifying military 
service in this case.  Inasmuch as the United States service 
department's verification of the appellant's husband's 
service is binding on the VA, the Board concludes that the 
appellant's husband was not a "veteran" for purposes of 
entitlement to VA benefits.  Therefore, the appellant's claim 
for entitlement to VA benefits must be denied as a matter of 
law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).

The Board notes that the record contains no United States 
service documents in support of the appellant's claim; nor 
has she provided, via her own statements or other evidence, 
any further information different from that previously 
submitted, which would warrant another request for re-
certification.  Accordingly, the VA has fulfilled its duty 
under 38 C.F.R. § 3.203(c).


ORDER

The appeal for basic eligibility for VA benefits is denied.




		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals



 

